Citation Nr: 0937563	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  06-19 553 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus, claimed as secondary to herbicide exposure.  

2.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, claimed as secondary to 
Type II diabetes mellitus.  

3.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to Type II diabetes 
mellitus.  

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for an acquired 
psychiatric disability other than PTSD.




REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to May 1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision, in which 
the RO denied the first four claims listed on the title page 
above.  The Veteran filed a notice of disagreement (NOD) in 
October 2005, and the RO issued a statement of the case (SOC) 
in April 2006.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in June 
2006.  In January 2009, the RO continued the denial of the 
claims (as reflected in a supplemental SOC (SSOC)).

The Board notes that the RO adjudicated the psychiatric claim 
exclusively on the basis of a diagnosis of PTSD, which is 
consistent with the Veteran's assertions.  However, the 
Veteran has other psychiatric diagnoses in addition to PTSD.  
Therefore, consistent with the holding of the United States 
Court of Appeals for Veterans Claims (Court) in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), and, in light of the Board's 
conclusion that different dispositions are appropriate for 
these matters, the Board has recharacterized the claim to 
include separate claims for PTSD, and for an acquired 
psychiatric disability other than PTSD, as reflected on the 
title page.  

In Clemons, the Court held that a claimant generally is not 
competent to provide a diagnosis that requires the 
application of medical expertise to the facts presented, and 
is therefore not competent to limit his claim for psychiatric 
disability to a particular diagnosis.  As will be discussed 
in the remand below, the medical evidence in this case 
supports a broader reading of the Veteran's claim than that 
applied by the RO.  Moreover, as the Board is remanding the 
claim for psychiatric disability other than PTSD, there is no 
prejudice to the Veteran in the Board's inclusion of this 
theory of entitlement, which has not yet been addressed by 
the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran initiated an appeal of the February 2008 denial 
of a claim for service connection for left ankle disability 
by submitting a notice of disagreement.  The RO issued a SOC 
in February 2009.  Although notified of the necessity of 
perfecting his appeal by returning the enclosed VA Form 9, or 
equivalent document, the Veteran did not do so.  The time 
limit for perfecting that appeal has since expired, and that 
claim will be addressed no further.  

The Board's decision denying the claims for service 
connection for diabetes mellitus, peripheral neuropathy, 
erectile dysfunction, and PTSD is set forth below.  The 
matter of service connection for an acquired psychiatric 
disability other than PTSD, is addressed in the remand 
following the order.  That matter is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran when further action, on his part, 
is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished. 

2.  The Veteran had no service in Vietnam, and the competent 
and probative evidence does not establish any actual exposure 
to herbicides, or any relationship between his diabetes and 
any disease or injury incurred while on active duty.  

3.  Service connection is not in effect for diabetes 
mellitus.

4.  While the Veteran has been diagnosed with PTSD, there is 
no objective evidence verifying that he engaged in combat 
with the enemy; there are no service records or other 
credible evidence that corroborates the occurrence of any 
alleged in-service stressor(s); and no further development in 
this regard is warranted.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Type II diabetes 
mellitus, to include as due to herbicide exposure, are not 
met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).

2.  The claim for service connection for peripheral 
neuropathy, as secondary to type II diabetes mellitus, is 
without legal merit.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.310 (2009).

3.  The claim for service connection for erectile 
dysfunction, as secondary to type II diabetes mellitus, is 
without legal merit.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310 
(2009).

4.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1131; 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Pertinent to the claims for service connection for peripheral 
neuropathy and erectile dysfunction, as secondary to type II 
diabetes mellitus, the Veteran has been notified of the 
reasons for the denial of each claim, and has been afforded 
the opportunity to present evidence and argument with respect 
to each claim.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
the Veteran.  As will be explained below, these claims lack 
legal merit.  As the law, and not the facts, is dispositive 
of the claims, the duties to notify and assist imposed by the 
VCAA are not applicable.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).

Regarding the claims for diabetes and PTSD, notice 
requirements under the VCAA essentially require VA to notify 
a claimant of any evidence that is necessary to substantiate 
the claim(s), as well as the evidence that VA will attempt to 
obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. § 3.159(b)(1).  The Board notes that, 
effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, 
in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request that a claimant provide any pertinent evidence in his 
or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a May 2005 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for 
service connection for diabetes and PTSD, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The July 2005 RO rating decision reflects the initial 
adjudication of each claim after issuance of the May 2005 
letter.  A March 2006 letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  A separate March 2006 letter provided 
supplemental information pertaining to the PTSD claim.  The 
January 2009 SSOC reflects readjudication of each claim after 
that notice was sent.  Hence, the Veteran is not shown to be 
prejudiced by the timing of the post-decisional notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records and VA treatment records.  Also of record 
and considered in connection with the appeal are various 
statements submitted by the Veteran.  The Board also finds 
that no additional RO action to further develop the record is 
warranted. 

The Board notes that the Veteran submitted medical evidence 
since the January 2009 SSOC was issued.  While some of the 
evidence is pertinent to the remanded claim for service 
connection for psychiatric disability other than PTSD, it is 
not pertinent to any claim herein decided.  The Board is 
aware that a diagnosis of PTSD is noted in that report, as 
will be discussed in more detail below; however, such a 
diagnosis may be conceded, as the Veteran's claim fails due 
to the lack of a verified or verifiable stressor.  
Additionally, some of these medical records show a diagnosis 
of diabetes mellitus; however, as with PTSD, a diagnosis of 
diabetes is not disputed.  The report contains no information 
pertinent to the bases for denial of either claim.  Thus, 
while the evidence was not accompanied by a signed waiver of 
RO consideration, a remand of these matters for such 
consideration is unnecessary.  See 38 C.F.R. § 20.1304(c) 
(2009).  See also Soyini v. Derwinski, 1 Vet. App. 541 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with these claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

A.  Diabetes Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia (CLL), Type 2 diabetes (also known as 
Type 2 diabetes mellitus or adult-onset diabetes), acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas 
(other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).  Thus, a presumption of service 
connection arises for a Vietnam veteran (presumed exposed to 
Agent Orange) who develops one of the aforementioned 
conditions.

In the present case, the Veteran has been awarded the Vietnam 
Service Medal (VSM), as well as the Republic of Vietnam 
Campaign Medal (RVCM).  The Vietnam Service Medal was awarded 
to veterans who served between July 1965 and March 1973 in 
Vietnam, Thailand, Laos, or Cambodia in direct support of 
operations in Vietnam.  See U.S. Dep't of Defense Manual of 
Military Decorations and Awards, Appendix D at D-20, July 
1990.  The Republic of Vietnam Campaign Medal (RVCM) is 
awarded to those personnel who (1) served in the Republic of 
Vietnam for six months during a specified period, or (2) 
served outside the geographical limits of the Republic of 
Vietnam but contributed direct combat support to the Republic 
of Vietnam and Armed Forces for 6 months, or (3) served in 
the Republic of Vietnam or outside its geographical limits 
for less than six months but were wounded, captured or 
killed.  Id. at 7.5.

Based upon the above definitions, the Veteran's receipt of 
the VSM and RVCM does not provide proof of active service 
inside the Republic of Vietnam.  In fact, the Veteran is not 
alleging that he was exposed to herbicides as a result of 
service in Vietnam.  Rather, he contends that he was exposed 
to Agent Orange while serving in Thailand, where he scheduled 
flights into and out of Vietnam.  

Thus, the facts regarding this matter are not in dispute.  
The Veteran does not have any service in the Republic of 
Vietnam.  Therefore, there is no presumption of in-service 
exposure to herbicides.  However, service connection may 
still be established on the basis of direct causation.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The STRs do not reveal any complaints or treatment referable 
to diabetes.  Moreover, the service records do not document 
the Veteran's exposure to herbicides during his service.  
Indeed, the Veteran has not described any incident of 
exposure to herbicides.  On the VA Form 9, the Veteran simply 
asserted that his service in Thailand should render him 
eligible for service connection by presumption.  As discussed 
above, this is simply not the case.  

The first post-service treatment for diabetes is not shown 
for several decades after discharge.  Evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Moreover, there is no medical opinion of record that 
purports to relate diabetes to the Veteran's service or to 
herbicide exposure therein.  As such, although there is a 
diagnosis of Type II diabetes mellitus, the criteria for 
service connection are not met.  

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the Veteran's assertions; 
however, none of this evidence provides a basis for allowance 
of the claim.  As the Veteran is not shown to be other than a 
layperson without the appropriate medical training and 
expertise, he is not competent to render a probative opinion 
on a medical matter, such as the etiology of a disability.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for diabetes mellitus, to include as due 
to Agent Orange exposure, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent, 
probative evidence supports the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Secondary Claims

In seeking service connection for peripheral neuropathy of 
the upper extremities and erectile dysfunction, the Veteran 
has asserted that these disabilities are secondary to his 
Type II diabetes mellitus.

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice- connected 
disability by a service-connected disability.  See also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

However, in view of the Board's decision denying service 
connection for diabetes mellitus, as discussed above, there 
is no legal basis for granting service connection for 
peripheral neuropathy or erectile dysfunction as secondary to 
diabetes mellitus.  Where, as here, service connection for 
the primary disability has been denied, the Veteran cannot 
establish entitlement to service connection, pursuant to 
38 C.F.R. § 3.310(a), for a secondary condition.

Under these circumstances, the Board must deny the claims for 
peripheral neuropathy of the upper extremities and erectile 
dysfunction, each claimed as secondary to Type II diabetes 
mellitus, as without legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

C.  PTSD

The Board notes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the in-
service stressor occurred.  38 C.F.R. § 3.304(f).

In this case, there is conflicting evidence regarding a 
current diagnosis of PTSD.  Nevertheless, a resolution of 
that question is not necessary, as regardless of a current 
diagnosis, this claim must still fail because another 
essential criterion for establishing service connection for 
PTSD - credible evidence that the claimed stressor actually 
occurred - has not been met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998).  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires that a veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 
17 Vet. App. 149 (2003).  See also Sizemore v. Principi, 
18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b) (West 2002 & Supp. 2008); 
38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If, however, the alleged stressor is not combat related, then 
a veteran's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).  See also Zarycki, 6 Vet. 
App. at 98; Doran v. Brown, 6 Vet. App. 283, 289-290 (1994). 

Here, the Veteran does not contend that he engaged in combat, 
and the stressors alleged by the Veteran are not related to 
combat.  As set forth in an April 2008 statement of stressor, 
the Veteran described being assigned to the 438th Combat 
Support Group in Korat, Thailand., where he served at the 
Reproduction and Duplicating Center as an offset printer.  
The Veteran described being forced to work seven days a week, 
12 hours per day from 12 midnight to 12 noon for 
approximately four months without a day off.  According to 
the Veteran, he overslept one night and was threatened with 
an Article 15.  After that, he was unable to sleep for fear 
of punishment.  According to the Veteran, his assignment was 
to print the flight schedules for aircraft missions to 
Vietnam.  The Veteran stated that he really got stressed upon 
discovering that some of those pilots did not make it back.  
To this day, he still feels some guilt about this.  

In September 2008, the RO made a formal finding that the 
Veteran had not provided information of sufficient detail to 
attempt verification of the alleged stressors.  

The Veteran's DD Form 214 reflects that his military 
occupational specialty (MOS) was Duplication Specialist, with 
equivalent civilian occupation being duplicating machine 
operator.  The Veteran received the National Defense Service 
Medal, the Air Force Medal, the Vietnam Service Medal (VSM), 
as well as the Republic of Vietnam Campaign Medal (RVCM).  

The above-referenced MOS and documented medals/awards are not 
specifically indicative of combat service.  Moreover, there 
is no objective evidence regarding the Veteran's 
participation in combat, and the Veteran does not contend 
that he engaged in combat.  As such, there must be objective 
evidence in the record verifying the occurrence of the 
claimed stressor(s).  See 38 C.F.R. § 3.304(f).

Unfortunately, the Veteran's assertions regarding his 
stressors involve routine activities that would not be 
expected to be recorded.  Anecdotal experiences of this type 
simply cannot be verified independently.  Cohen, 10 Vet. 
App. at 134 ("Anecdotal incidents, although they may be true, 
are not researchable.  In order to be researched, incidents 
must be reported and documented.").  The Veteran has not 
identified any other stressor that could be documented or 
researched.  Thus, there is no corroborating evidence to 
support a finding that any of the Veteran's claimed in 
service stressors actually occurred.  

On these facts, the Board must conclude that there is no 
verified or verifiable stressor to support the claim, and 
that the record does not present a basis for VA to make 
additional attempts to independently corroborate any reported 
stressor(s).  Accordingly, while the Veteran may have been 
diagnosed with PTSD, such diagnosis was based on an account 
of an unverified stressors reported by the Veteran, and 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence).  Moreau, 9 Vet. App. at 396.

In the absence of credible evidence that a claimed in-service 
stressor occurred-an essential criterion for establishing 
service connection for PTSD-the criteria for service 
connection for PTSD are not met and the claim must be denied.  
In reaching this conclusion, the Board has carefully 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, under these circumstances, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56. 


ORDER

Service connection for Type II diabetes mellitus is denied.  

Service connection for peripheral neuropathy of the upper 
extremities is denied.  

Service connection for erectile dysfunction is denied. 

Service connection for PTSD is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for an acquired 
psychiatric disability other than PTSD, is warranted.  

The report of a March 2001 VA mental disorders examination 
reveals a diagnosis of major depressive disorder.  The 
examiner stated his opinion that, although the Veteran showed 
some symptoms of PTSD, the diagnosis of major depressive 
disorder was more appropriate.  The record also includes a 
diagnosis of dysthymic disorder, as shown in a June 2000 
hospital discharge report.  

Regarding the post-service diagnoses of major depressive 
disorder and dysthymic disorder, the service treatment 
records reveal that the Veteran was afforded a psychiatric 
evaluation in September 1969, and was diagnosed with 
depressive guilt reaction.  However, the record does not 
contain a medical opinion addressing whether any current 
psychiatric disorder other than PTSD, variously diagnosed, 
had its onset in service, or is related to the depressive 
guilt reaction noted in service.  

Under the circumstances of this appeal, the Board finds that 
a medical opinion -based on full consideration of the 
Veteran's documented medical history and assertions, and 
supported by clearly-stated rationale-is needed to resolve 
the claim for service connection for an acquired psychiatric 
disability other than PTSD.  See 38 U.S.C.A. § 5103A.  

Hence, the RO should arrange for the Veteran to undergo a VA 
mental disorder examination by an appropriate professional, 
see VBA Fast Letter 06-03 (Mar. 15, 2006), to evaluate his 
claimed psychiatric disability.  The Veteran is hereby 
advised that failure to report to the scheduled examination, 
without good cause, may result in denial of the claim for 
service connection (as the original claim will be considered 
on the basis of the evidence of record).  See 38 C.F.R. 
§ 3.655.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the Veteran fails to 
report to any scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility.

The Veteran attends weekly psychiatric group therapy sessions 
at the Hudson Valley VA Healthcare System facility in 
Montrose, New York.  The claims file currently includes 
outpatient treatment records from the Montrose VA Medical 
Center dated through January 2, 2008.  Hence, the RO must 
obtain all records of pertinent treatment from the Montrose 
VA Medical Center since January 2, 2008, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities. 

The RO/AMC should also give the Veteran another opportunity 
to present information and/or evidence pertinent to the claim 
remaining on appeal.  

As noted above, the Veteran has submitted medical evidence 
pertinent to the psychiatric claim after the most recent 
SSOC.  The Veteran did not include a waiver of his right to 
have that evidence referred to the RO for initial 
consideration.  38 C.F.R. § 20.1304(c).  Therefore, after the 
actions detailed above have been completed, the RO should 
readjudicate the claim in light of the additional evidence.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO/AMC should obtain from the 
Montrose VA Medical Center all records of 
psychiatric or mental health evaluation 
and/or treatment since January 2, 2008.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO/AMC should send to the Veteran 
and his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
remaining on appeal that is not currently 
of record.  

The RO/AMC should also clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  If the Veteran responds, the RO/AMC 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 
38 C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO/AMC should arrange for the Veteran to 
undergo VA mental disorder examination by 
an appropriate professional.  The entire 
claims file, to include a complete copy of 
the REMAND, must be made available to the 
psychiatrist designated to examine the 
Veteran, and the report of examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should clearly identify all 
current psychiatric disability/ies.  Then, 
with respect to each diagnosed disability, 
the examiner should offer an opinion as 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that such disability is the 
result of injury or disease incurred in or 
aggravated by service, to include the 
depressive guilt reaction noted in 
service.  

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim remaining 
on appeal in light of all pertinent 
evidence and legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


